         Case 1:19-cv-02963-PGG Document 11 Filed 06/11/19 Page 1 of 2
           Case 1:19-cv-02963-PGG Document 10 Filed 06/07/19 Page 1 of 2




IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x

Inre

RUNWAY LIQUIDATION
HOLDINGS, LLC, et al., 1

                  Debtors.
---------------------------------------------------------------x

NYAM,LLC,                                                               Case No. 19-02963 (PGG)

                  Appellant,

         vs.

DAVID MACGREEVEY, in his capacity as
PLAN ADMINISTRATOR,

                  Appellee.
---------------------------------------------------------------x

                              SCHEDULING STIPULATION
                   RELATING TO APPELLEE'S RESPONSE DEADLINE TO
                      FILE ITS RESPONSE TO APPELLANT'S BRIEF

         This Scheduling Stipulation is entered into by and between plaintiff, David MacGreevey,

solely in his capacity as plan administrator in the above-captioned chapter 11 case ("Appellee")

and Defendant NYAM, LLC ("Appellant").

         WHEREAS, Appellant filed its notice of appeal, In the Unites States District Court for the

Southern District of New York, from the Order Granting Plaintiff's Motion for Partial Summary

Judgment, dated March 13, 2019.




1
    A list of the Post-Effective Date Debtors in these chapter 11 cases, along with the last four digits of each Post-
    Effective Date Debtor's federal tax identification number include: Runway Liquidation Holdings, LLC (6857);
    Runway Liquidation, LLC (5942); Runway Liquidation Intermediate Holdings, LLC (3673); MR Liquidation,
    LLC (9200); and MMH Liquidation, LLC (3854).
        Case 1:19-cv-02963-PGG Document 11 Filed 06/11/19 Page 2 of 2

             Case 1:19-cv-02963-PGG Document 10 Filed 06/07/19 Page 2 of 2




        WHEREAS, on May 30, 2019, Appellant filed its Appellant Brief [Docket No. 8] and

Appendix [Docket Nos. 8-1 to 8-12]; and

        WHEREAS, Appellee's deadline to respond to Appellant's Brief is July 1, 2019

(the "Response Deadline"); and

        WHEREAS, the parties have agreed to extend the Response Deadline:

        IT rs HEREBY STIPULATED AND AGREED THAT

        1.       The Response Deadline is extended through July 15, 2019.

        2.       Appellant shall file any reply in the support of its appeal on or before July 29,

2019.


  Dated: June 7, 2019                                  Dated: June 7, 2019

  GRIFFIN HAMERSKY LLP                                 PACHULSKI STANG ZIEHL & JONES
                                                       LLP

  Isl Michael D. Hamersk:y                             Isl Beth E. Levine
  Scott A. Griffin                                     Robert J. Feinstein
  Michael D. Hamersky                                  Bradford J. Sandler
  Richard K. Milin                                     Beth E. Levine
  420 Lexington A venue, Suite 400                     780 Third Avenue, 34th Floor
  New York, NY 10170                                   New York, NY 10017
  Telephone: (646) 998-5580                            Telephone: (212) 561-7700
  Facsimile: (646) 998-8284                            Facsimile: (212) 561-7777
  Email: sgriffin@grifflegal.com                       Email: rfeinstein@pszjlaw.com
         mhamersky@grifflegal.com                             bsandler@pszjlaw.com
         rmilin@grifflegal.com                                blevine@pszjlaw.com

  Counsel to Appellant                                 Counsel to Appellee

SO ORDERED:

 11Lrl (}            '2019



HONORABLE PA     G.GAEPHE
UNITED STATES DISTRICT JUDGE


                                                   2
